DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 2, 9 have been cancelled.
4. No claim has been amended. 
5. Claims 1, 3-8, and 10-18 are re-numbered as claims 1-16 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tri Dang on August 11, 2022 to amend claim 15.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 15 as follows: 
                       15. (Currently Amended):  A server system comprising:
at least one storage device;
at least one processor coupled to the at least one storage device, the at least one processor configured to:
receive, from a monitoring device over a secure communication channel, first data of a wireless client device connecting to an approved network;
analyze the received first data to determine a normal behavior pattern of the wireless client device’s connection to the approved network;
store the received first data and normal behavior pattern in the at least one storage device;
receive, from the monitoring device over the secure communication channel, second data of the wireless client device connecting to an unapproved network;
analyze the received second data to determine an abnormal behavior pattern of the wireless client device’s connection to the unapproved network;
store the received second data and abnormal behavior pattern in the at least one storage device; 
  generate a knowledge base of behavior patterns based on the stored first data, the stored second data, the stored normal behavior pattern, and the stored abnormal behavior pattern, wherein the knowledge base of behavior patterns is used to establish access control for a connection between the wireless client device and the approved or unapproved network;
recognize the wireless client device and the approved network for connection of the wireless client device to the approved network; and
extract a behavior pattern from collected data on communication activities between the wireless client device and the unapproved network, and compare the extracted behavior pattern to behavior patterns in the knowledge base of behavior patterns; and
a security manager coupled to the processor, the security manager configured to:
generate a remedial action for the wireless client device based on an access control policy after the abnormal behavior pattern is determined. 
            Allowable Subject Matter
6. Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-11 of the Remarks, filed on July 01, 2022, and dependent claims 3-7, 10-14 and 16-18 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Diener (US pat. No 20040137915) prior art of record teaches scanning, by a radio frequency scanning device, a defined radio frequency air space for communication between the wireless client device and the network;
determining, by the radio frequency scanning device, that the wireless client device has connected to the network based on the scanned defined radio frequency air space, wherein the network is one of an approved network or an unapproved network; 
collecting, by the radio frequency scanning device, data on communication activities between the wireless client device and the network, the collected data for storage and analysis of a behavior pattern of the wireless client device. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 8 and 15:  
generating, by the radio frequency scanning device, a knowledge base of behavior patterns based on the analysis of the behavior pattern and the collected data on communication activities between the wireless client device and the network, wherein the knowledge base of behavior patterns is used to establish access control for a connection between the wireless client device and the network;
when the network is an approved network, recognizing, by the radio frequency scanning device, the wireless client device and the network for connection of the wireless client device to the network; and  
when the network is an unapproved network, extracting, by the radio frequency scanning device, a behavior pattern from the collected data on the communication activities between the wireless client device and the network, and comparing, by the radio frequency scanning device, the extracted behavior pattern to behavior patterns in the knowledge base of behavior patterns. 
              None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Grutzmacher, US20200252800, title “ Zero Trust Wireless Monitoring - System and Method for Behavior 

Based Monitoring of Radio Frequency Environments “.

Proud, US20140247144, title “ Methods using a monitoring device to monitor individual activities, 

behaviors or habit information and communicate with a database with corresponding individual base 

information for comparison”. 

Dzierwa, US20180211179, title “Systems, methods, and devices for automatic signal detection with 

temporal feature extraction within a spectrum”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 8/11/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438